Citation Nr: 1512162	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral macular holes (bilateral eye disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The record evidence shows that the Veteran's bilateral eye disorder is not manifested by at least one week of incapacitating episodes in any 12-month period, vision in one eye 20/50 when vision in the other eye is 20/40 or 20/50, vision in one eye 20/70 when vision in the other eye is 20/40, vision in one eye 20/100 when vision in the other eye is 20/40, a scotoma in either eye with the remaining visual fields in either eye is not 60 degrees or less, or a loss of either the nasal half or the temporal half of the visual field in either eye. 


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral eye disorder (diagnosed as bilateral macular holes) have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.350, 3.383, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(b), 4.20, 4.21, 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes (DCs) 6061 to 6080 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in December 2009, prior to the February 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability rating as required by the Court in Dingess.  See Dingess, 19 Vet. App. at 473.

VA also has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service medical records including his post-service records from the Pensacola VA Medical Center.  See 38 U.S.C.A. § 5103A(b).

The Veteran was afforded a VA examination in January 2010 that is adequate to adjudicate the claim because the examiners took a medical history of the claimant that conforms with the evidence found in the record and conducted an in-depth examination of the claimant that included all needed eye testing and thereafter provided a medical opinion as to the severity of the disability and a rationale for the opinion that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims files including the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folders shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his bilateral eye disability meets the criteria for a compensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The February 2010 rating decision confirmed and continued a non compensable rating for the Veteran's bilateral eye disorder under 38 C.F.R. § 4.84a, DC 6099-6009.  Under DC 6009, a 10 rating is warranted if the Veteran has  incapacitating episodes having a total duration of at least 1 weeks, but less than 2 weeks, during the past 12 months; a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks, during the past 12 months.  An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.   

Although the Veteran essentially contends that his bilateral eye disorder is more disabling than currently evaluated, there is no record evidence that his bilateral eye disorder required physician prescribed bed rest for at least one week during any 12 month period at any time during his appeal.  38 C.F.R. § 4.84a, DC 6009.  In fact, the Veteran has never asserted that he experienced incapacitating episodes of at least 1 week duration within any 12 month period.  Consequently, the Board finds that a compensable rating is not warranted for the Veteran's service-connected bilateral eye disorder under Diagnostic Code 6009 because his adverse symptomatology did not include at least one week of incapacitating episodes.  This is true at all times during the pendency of the appeal; therefore, consideration of staged ratings is not warranted.  Hart, 21 Vet. App. at 505.

Given the function affected, the anatomical location, and symptomatology the Board finds that it is appropriate to rate the Veteran's service-connected bilateral eye disorder based on visual acuity and visual field impairment under 38 C.F.R. § 4.79.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

As to visual acuity, a 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.  A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, DC 6066.  In this regard, 38 C.F.R. § 4.76(b) provides that, when rating visual acuity, the Board looks at the Veteran's best corrected distance vision. 

As to visual field impairment, under 38 C.F.R. § 4.76a, Table III the normal visual field extent at the 8 principal meridians totals 500 degrees.  See 38 C.F.R. § 4.76a, Table III.  The normal visual field extent for the 8 principal meridians is as follows: 85 degrees temporally, 85 degrees down temporally, 65 degrees down, 50 degrees down nasally, 60 degrees nasally, 55 degrees up nasally, 45 degrees up, and 55 degrees up temporally.  Id.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  Id.  

Under DC 6080, a 10 percent rating is assigned for a unilateral scotoma with remaining field of 46 to 60 degrees bilaterally or unilaterally, or with remaining field of 31 to 45 degrees unilaterally, or with remaining field of 16 to 30 degrees unilaterally, or loss of superior half of visual field bilaterally or unilaterally, or loss of interior half of visual field unilaterally, or loss of nasal half of visual field bilaterally or unilaterally, and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79.  A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally, concentric contraction of visual field unilaterally, loss of temporal half of visual field bilaterally, and homonymous hemianopsia visual filed defects.  Id.

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of §4.25.  See 38 C.F.R. § 4.77(c).  The Board notes that the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  Id. 

As to a compensable rating due to loss of visual acuity under DCs 6061 to 6066, the Veteran's best corrected distance vision was 20/40 in the right eye and 20/30 in the left eye at the January 2010 VA examination.   Moreover, while treatment records document the Veteran's complaints of eye/vision problems in August and September 2008, these records do not ever show the Veteran's visual acuity to be worse than what was seen at the above VA examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In this regard, while the September 2008 treatment record indicated that the Veteran's vision was 20/50 in both eyes, the Board cannot rate the severity of his bilateral eye disorder based on this opinion because the examiner did not report if his findings were the Veteran's best corrected distance vision as required by 38 C.F.R. § 4.76(b).  See also Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

Therefore, because the preponderance of the evidence shows that vision in one eye is not 20/50 when the vision in the other eye is 20/40 or 20/50, vision in one eye is not 20/70 when the vision in the other eye is 20/40, and/or vision in one eye is not 20/100 when vision in the other eye is 20/40, a compensable rating is not warranted.  See 38 C.F.R. § 4.79, DCs 6063, 6064, 6065, 6066.  This is true at all times during the pendency of the appeal; therefore, the Board need not consider staged ratings.  See Hart, 21 Vet. App. at 505.

As to a compensable rating due to visual field impairment under DC 6080, at the January 2010 VA examination the visual field in the right eye was as follows: 70 degrees temporally, 40 degrees down temporally, 55 degrees down, 38 degrees down nasally, 56 degrees nasally, 35 degrees up nasally, 29 degrees up, and 29 degrees up temporally.  The total right eye visual field was 352 degrees giving him a total reduced visual field of 148 degrees (Normal 500 degrees visual field less the 352 degrees of visual field seen on examination).  See 38 C.F.R. § 4.76(a).  The visual field in the left eye was as follows: 56 degrees temporally, 18 degrees down temporally, 58 degrees down, 70 degrees down nasally, 71 degrees nasally, 48 degrees up nasally, 33 degrees up, and 53 degrees up temporally.  The total left eye visual field was 407 degrees giving him a total reduced visual field of 93 degrees (Normal 500 degrees visual field less the 407 degrees of visual field seen on examination).  Id.  Moreover, while treatment records in August and September 2008 document the Veteran's complaints of eye problems, these records do not show the Veteran's field of vision to be worse than what was seen at the above VA examination.  See Colvin, 1 Vet. App. at 175.  

Therefore, the Board finds that the criteria for a compensable rating are not met.  The record is negative for a scotoma in either eye.  The remaining visual fields in either eye is not 60 degrees or less because it is 352 degrees in the right eye and 407 degrees in the left eye.  And there is neither a loss of the nasal half or the temporal half of the visual field in either eye because the above visual field testing shows the nasal and temporal visual fields.  38 C.F.R. § 4.79.  This is true at all times during the pendency of the appeal; therefore, the Board need not consider staged ratings.  See Hart, 21 Vet. App. at 505.

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show an exceptional disability picture such that the available schedular evaluation for the bilateral eye disorder is inadequate.  Indeed, the Veteran is seeking an increased rating due to the severity of his eye symptoms (i.e., lost vision) and the criteria specifically rates his disability based on the severity of his lost vision.  Therefore, the Board finds that the criteria reasonably contemplate whatever symptoms are presented and referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which the Federal Circuit held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  The Veteran's only service-connected disability is his bilateral eye disorder and the Board finds no basis for a "compounding" or collective impact.  As such, the Board finds that, even taking into account Johnson, this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

As to the various lay statements found in the record, while the Veteran is competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more probative the findings set out at the VA examination as to the severity of his service-connected disability than these lay claims.  See Davidson, 581 F.3d at 1313, and Black v. Brown, 10 Vet. App. 297, 284 (1997) (finding that, in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In adjudicating the current appeal for an increased rating, the Board also has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his bilateral eye disorder prevents him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for a bilateral left eye disorder is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


